BATCHELDER, Circuit Judge.
Davis Diamond Galerie, Inc., (“Davis”) appeals the district court’s order granting summary judgment in this diversity case to Silverman Jewelers Consultants, Inc., and its president, Stuart Fetter (“Silver-man”) on Davis’s claims of fraud and negligent misrepresentation. These claims, together with claims against Silverman and other defendants for breach of contract and breach of fiduciary duty, arose out of Davis’s contract with Silverman whereby Silverman would liquidate Davis’s retail jewelry business. The district court held that Ohio law does not recognize a tort claim premised upon the same actions as those upon which the plaintiff bases a breach of contract claim unless the plaintiff identifies some duty or misrepresentation by the breaching party independent of the contract. Because Davis had identified no such duty and the record before the court demonstrated no facts upon which such a duty could be based, the district court granted summary judgment to Silverman on the fraud and misrepresentation claims. All other claims in the matter have been dismissed, and only the summary judgment is before us on appeal.
We review de novo the district court’s grant of summary judgment. Pinney Dock & Transp. Corp. v. Penn Cent. Corp., 888 F.2d 1445, 1472 (6th Cir.1988). Entry of summary judgment is appropriate “against a party who fails to make a showing sufficient to establish the existence of an element essential to that party’s case, and on which that party will bear the burden of proof at trial.” Celotex Corp. v. Catrett, 477 U.S. 317, 322, 106 S.Ct. 2548, 91 L.Ed.2d 265 (1986).
We have thoroughly reviewed the record, Davis’s brief on appeal (Silverman having declined to file a brief) and the applicable law. We conclude that the district court’s order thoroughly and accurately sets out both the undisputed facts and the governing law, and clearly articulates the reasons underlying its decision, and because we have nothing of substance to add to the district court’s opinion, issuance of a full written opinion by this court would serve no useful purpose. Accordingly, for the reasons stated in the district court’s opinion, we AFFIRM.